ICJ_084_EastTimor_PRT_AUS_1992-06-19_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING EAST TIMOR

(PORTUGAL v. AUSTRALIA)

ORDER OF 19 JUNE 1992

1992

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE AU TIMOR ORIENTAL

(PORTUGAL c. AUSTRALIE)

ORDONNANCE DU 19 JUIN 1992
Official citation :

East Timor (Portugal v. Australia),
Order of 19 June 1992, I.C.J. Reports 1992, p. 228

Mode officiel de citation :

Timor oriental (Portugal c. Australie),
ordonnance du 19 juin 1992, C.I.T. Recueil 1992, p. 228

 

Sales number 6 1 2
N° de vente :

 

ISBN 92-1-070670-6

 

 
228

INTERNATIONAL COURT OF JUSTICE

1992 YEAR 1992
19 June
General List
No. 84 19 June 1992

CASE CONCERNING EAST TIMOR

(PORTUGAL v. AUSTRALIA)

ORDER

Present: President Sir Robert JENNINGS; Vice-President ODA; Judges
LACHS, AGO, SCHWEBEL, BEDJAOUI, NI, EVENSEN, TARASSOV,
GUILLAUME, SHAHABUDDEEN, AGUILAR MAWDSLEY, RANJEVA,
AJIBOLA; Registrar VALENCIA-OSPINA.

The International Court of Justice,

Composed as above,
After deliberation,

Having regard to Article 48 of the Statute of the Court and to
Articles 31, 44 and 45 of the Rules of Court,

Having regard to the Order made by the President of the Court on
3 May 1991 fixing 18 November 1991 and 1 June 1992 as time-limits for
the Memorial of the Portuguese Republic and the Counter-Memorial of
the Commonwealth of Australia, respectively,

Having regard to the Memorial and the Counter-Memorial duly filed
by the Parties within those time-limits ;

Whereas at a meeting between the President of the Court and the
representatives of the Parties, held on 1 June 1992, the Parties agreed to
request the Court that a Reply by the Applicant and a Rejoinder by the
Respondent be authorized and that a time-limit of six months be fixed for
each of these pleadings;

4
229 EAST TIMOR (ORDER 19 VI 92)

Taking into account the views of the Parties,

Authorizes the filing of a Reply and a Rejoinder in the present case;
Fixes the following time-limits for the filing of those pleadings:

1 December 1992 for the Reply of the Portuguese Republic;
1 June 1993 for the Rejoinder of the Commonwealth of Australia; and
Reserves the subsequent procedure for further decision.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this nineteenth day of June, one thousand
nine hundred and ninety-two, in three copies, one of which will be placed
in the archives of the Court and the others transmitted to the Government
of the Portuguese Republic and the Government of the Commonwealth
of Australia, respectively.

(Signed) R. Y. JENNINGS,
President.

(Signed) Eduardo VALENCIA-OSPINA,
Registrar.
